                       Case 2:19-cv-09218-FMO-JDE Document 4 Filed 10/25/19 Page 1 of 2 Page ID #:292



                             1     MISTY A. MURRAY (SBN CA 196870)
                                   mmurray@hinshawlaw.com
                             2     GABRIELA TRAXLER-ROMIN (SBN CA 297244)
                                   gtraxler-romin@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                             4     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800
                             5     Facsimile: 213-614-7399
                             6     Attorneys for Defendant Metropolitan Life Insurance Company
                                   (erroneously sued as MetLife, Inc.)
                             7
                             8                        UNITED STATES DISTRICT COURT
                             9                      CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11       CHARLY QUACH,                             Case No.   2:19-cv-9218
                          12                  Plaintiff,
                                                                             DEFENDANT’S NOTICE OF
                          13            vs.                                  INTERESTED PARTIES
                          14       METLIFE, INC.,
                          15                  Defendant.                     Complaint Filed: September 26, 2019
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                         1
  Los Angeles, CA 90071-2043                                                                           1025016\304549758.v1
         213-680-2800
                       Case 2:19-cv-09218-FMO-JDE Document 4 Filed 10/25/19 Page 2 of 2 Page ID #:293



                             1           TO THE COURT AND TO THE PLAINTIFF:
                             2           The undersigned, counsel of record for Defendant Metropolitan Life Insurance
                             3     Company, erroneously sued as MetLife, Inc., certifies that other than the named
                             4     parties, Defendant identifies the following parties which may have a direct, pecuniary
                             5     interest in the outcome of this case – Bank of America Corporation and The Bank of
                             6     America Short Term Disability Plan.
                             7           These representations are made to enable the Court to evaluate possible
                             8     disqualifications or recusal.
                             9
                                   DATED: October 25, 2019                       HINSHAW & CULBERTSON LLP
                          10
                          11                                              By: /s/ Misty A. Murray
                                                                              MISTY A. MURRAY
                          12                                                  GABRIELA TRAXLER-ROMIN
                                                                              Attorneys for Defendant Metropolitan
                          13                                                  Life Insurance Company
                                                                              (erroneously sued as MetLife, Inc.)
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                             1
  Los Angeles, CA 90071-2043                                                                               1025016\304549758.v1
         213-680-2800
